UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-05628 Name of Registrant: Vanguard Malvern Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2013 – September 30, 2014 Item 1: Reports to Shareholders Annual Report | September 30, 2014 Vanguard U.S. Value Fund The mission continues On May 1, 1975, Vanguard began operations, a fledgling company based on the simple but revolutionary idea that a mutual fund company should be managed solely in the interest of its investors. Four decades later, that revolutionary spirit continues to animate the enterprise. Vanguard remains on a mission to give investors the best chance of investment success. As we mark our 40th anniversary, we thank you for entrusting your assets to Vanguard and giving us the opportunity to help you reach your financial goals in the decades to come. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 Fund Profile. 10 Performance Summary. 11 Financial Statements. 13 Your Fund’s After-Tax Returns. 25 About Your Fund’s Expenses. 26 Glossary. 28 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Since our founding, Vanguard has drawn inspiration from the enterprise and valor demonstrated by British naval hero Horatio Nelson and his command at the Battle of the Nile in 1798. The photograph displays a replica of a merchant ship from the same era as Nelson’s flagship, the HMS Vanguard . Your Fund’s Total Returns Fiscal Year Ended September 30, 2014 Total Returns Vanguard U.S. Value Fund 19.89% Russell 3000 Value Index 17.66 Multi-Cap Value Funds Average 15.00 Multi-Cap Value Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Y our Fund’s Performance at a Glance September 30, 2013, Through September 30, 2014 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard U.S. Value Fund $14.41 $16.95 $0.290 $0.000 1 Chairman’s Letter Dear Shareholder, U.S. stocks delivered another year of strong performance despite geopolitical strife in Europe and the Middle East, a lukewarm global economy, and concerns over the winding down of the Federal Reserve’s bond-buying program. Vanguard U.S. Value Fund returned 19.89% for the 12 months ended September 30, 2014. The fund beat its benchmark, the Russell 3000 Value Index, by more than 2 percentage points and topped the average return of its multi-capitalization value peers by nearly 5 percentage points. The fund posted double-digit returns in nine of its ten market sectors; telecommunication services was the exception. The industrial, consumer staples, and consumer discretionary sectors contributed the most to the fund’s performance relative to its benchmark. If you own shares of the fund in a taxable account, you may wish to review information on the fund’s after-tax returns that appears later in this report. Despite brief patchiness, stocks posted strong returns The broad U.S. stock market managed a robust return of nearly 18% for the 12 months ended September 30, despite stumbling later in the period. Generally strong corporate profits and progress in the U.S. economy carried the markets 2 through most of the fiscal year. Toward the end, however, high stock valuations, international tensions, the unsettled global economy, and the Fed’s gradual shift from its accommodative policies weighed on more recent results. During the final months of the fiscal year, the performance gap between U.S. stocks and international stocks widened amid tensions in the Middle East and Ukraine and anxiety over China’s slower growth and Europe’s slumping economy. In the end, international stocks returned about 5%. Emerging markets returned more than 6%, ahead of developed European markets; weakness in Japan weighed on the developed Pacific region. Bonds bounced back strongly, even given their recent pause Bond returns, which were surprisingly robust through most of the fiscal year, also met resistance late in the period. Still, the broad U.S. taxable bond market returned 3.96%, a significant recovery from its negative outcome a year ago. Since January, the Fed has pared back its bond-buying program, with the aim of ending it in October. For most of the fiscal year, interest rates did not rise as analysts had predicted. The yield of the 10-year U.S. Treasury note ended September at 2.48%, down from 2.63% a year earlier. (Bond prices and yields move in opposite directions.) Market Barometer Average Annual Total Returns Periods Ended September 30, 2014 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 19.01% 23.23% 15.90% Russell 2000 Index (Small-caps) 3.93 21.26 14.29 Russell 3000 Index (Broad U.S. market) 17.76 23.08 15.78 FTSE All-World ex US Index (International) 5.11 12.12 6.31 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 3.96% 2.43% 4.12% Barclays Municipal Bond Index (Broad tax-exempt market) 7.93 4.56 4.67 Citigroup Three-Month U.S. Treasury Bill Index 0.04 0.04 0.06 CPI Consumer Price Index 1.66% 1.61% 1.96% 3 Municipal bonds returned 7.93% as strong investor demand and a limited supply of new issues helped drive up prices. After this advance for U.S. taxable and tax-exempt bonds, it’s worth remembering that the current low yields imply lower future returns: As yields drop, the scope for further declines—and increases in prices—diminishes. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –0.81% after sinking in September. Money market funds and savings accounts posted negligible returns, as the Fed kept its target for short-term interest rates to 0%–0.25%. The fund’s performance was driven by industrial, consumer-related stocks The U.S. Value Fund invests in about 200 large- and mid-capitalization stocks across all industry sectors. The fund’s advisor, Vanguard Equity Investment Group, through its Quantitative Equity Group, relies on proprietary computer models to identify stocks trading at prices that are below what appears to be the fundamental value of their underlying companies. Because the fund’s sector allocation largely mirrors that of its benchmark, it is the advisor’s stock selection that differentiates the fund’s results. For more on quantitative fund strategies, please see the text box on page 6. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average U.S. Value Fund 0.30% 1.24% The fund expense ratio shown is from the prospectus dated January 28, 2014, and represents estimated costs for the current fiscal year. For the fiscal year ended September 30, 2014, the fund’s expense ratio was 0.29%. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2013. Peer group: Multi-Cap Value Funds. 4 During the most recent fiscal year, the fund’s performance was bolstered by the strong performance of large-capitalization stocks, particularly over the last six months. That period was marked by increased concern about small-caps’ rising valuations. In general, larger companies have steadier earnings and higher yields. Their stocks also tend to be less volatile than those of small companies, which can grow faster but can also be more risky. The underperformance of small-caps this fiscal year stands in contrast to recent years, when large-cap stocks lagged. Of course, market leadership alternates over time; that’s one of the reasons Vanguard suggests broad diversification as the best course. Every sector in the fund posted gains for the year. Industrials, which represented about a tenth of the fund’s holdings, on average, contributed most to its outperformance. The advisor’s outsized positions in aerospace and defense stocks benefited as increased turmoil in the Middle East led to expectations of greater demand for military equipment by the U.S. government and its allies. Commercial airlines’ stocks also did well. The carriers have raised their earnings through consolidation in the industry, greater ability to increase and maintain prices, and more efficient use of the airlines’ seating capacity. Total Returns Ten Years Ended September 30, 2014 Average Annual Return U.S. Value Fund 7.23% Russell 3000 Value Index 7.79 Multi-Cap Value Funds Average 6.96 Multi-Cap Value Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 The advisor’s choices among consumer discretionary and consumer staples stocks were another source of strength. In consumer discretionary, the fund’s limited exposure to poorly performing fast-food chains and automobile manufacturers helped; in consumer staples, the advisor’s selections among drug retailers and packaged foods companies boosted results. Although the fund’s overall result was impressive, there were a few weak spots. For example, in financials, the fund’s largest sector, the fund missed opportunities among some of the better-performing diversified financial services companies. For more about the advisor’s strategy and the fund’s positioning during the fiscal year, please see the Advisor’s Report that follows this letter. The fund’s 10-year results show gradual improvement For the decade ended September 30, Vanguard U.S. Value Fund produced an average annual return of 7.23%. Its return was less than that of its index (+7.79%) but ahead of its peer-group average (+6.96%). The U.S. Value Fund trailed its benchmark largely because of its two years of double-digit negative returns during the 2008–2009 financial crisis. This was a highly volatile Quant funds: Active management with more risk control Index fund managers seek to closely match the risks and returns of an index. Traditional active fund managers seek to outperform, typically without much regard to close index tracking. Quantitative investing has features of both strategies. As with indexing, quantitative fund managers rely on sophisticated computer models to build risk-controlled portfolios. And like traditional active managers, quants seek to outperform an index—but they impose more risk controls. Vanguard’s Quantitative Equity Group (QEG) seeks to build a portfolio that focuses on paying a reasonable price for future earnings growth. In doing so, it analyzes the same types of fundamental data, such as earnings growth prospects and balance sheet quality, that other active managers do. The difference is that QEG uses a proprietary computer model to systematically evaluate thousands of companies very quickly and efficiently, without the human emotion that can cloud decision-making. That still leaves room for good judgment, though. Each day, as they seek to beat the benchmark, the managers consider making small adjustments to their holdings, subject to minimizing turnover costs and meeting strict, internally set risk targets. Those targets include closely matching the index’s sector weights, an area where QEG believes that the risk of deviating from the benchmark isn’t justified by the rewards. It’s a fine balance between trying to outperform and controlling risk. 6 period, and a difficult one for funds relying on quantitative stock-selection strategies. The period immediately following the crisis remained a challenge, but the fund has shown its resilience and over the past four years has succeeded in outpacing its benchmark. We remain confident that the disciplined investment process employed by Vanguard Equity Investment Group will continue to produce competitive results over the long term. High costs don’t equal strong fund performance The adage “you get what you pay for” doesn’t apply to mutual funds. In fact, the reverse is true: Research suggests that higher costs are consistent with weaker returns. (See, for example, Shopping for Alpha: You Get What You Don’t Pay For at vanguard.com/research.) Wouldn’t paying the highest fees allow you to purchase the services of the greatest talents, and therefore get you the best returns? As it turns out, the data don’t support that argument. The explanation is simple: Every dollar paid for management fees is a dollar less earning potential return. Keeping expenses down can help narrow the gap between what the markets return and what investors actually earn. That’s why Vanguard always seeks to minimize costs. Indexing, of course, is the purest form of low-cost investing. And we negotiate low fees for our actively managed funds, which are run by world-class advisors. It’s a strategy that reflects decades of experience and research, boiled down to one tenet: The less you pay, the more you keep. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer October 10, 2014 7 Advisor’s Report For the fiscal year ended September 30, 2014, the U.S. Value Fund returned 19.89%, outpacing its Russell 3000 Value Index benchmark by more than 2 percentage points. Overall, U.S. equities produced impressive returns. For this period, the broad U.S. equity market, as measured by the Russell 3000 Index, rose 17.76%. The Russell 1000 Index, which represents large-capitalization stocks, gained 19.01%, and small-caps, represented by the Russell 2000 Index, were up 3.93%. Value-oriented equities (+17.66%), the focus of this portfolio, returned slightly less than their growth counterparts (+17.87%). Globally, the U.S. equity market continued to deliver superior results relative to both international developed and emerging markets. Performance within the Russell 3000 Value benchmark was broad-based: All ten sector groups generated positive returns. Results for the index were best in information technology, health care, and consumer staples companies. While their results were positive, energy and consumer discretionary companies were the laggards within the benchmark. Part of the ongoing strength in the U.S. equity markets can be attributed to the continued accommodative policies of central banks coupled with lower volatility across financial markets. In early July, the Chicago Board Options Exchange Volatility Index (VIX) registered its lowest level, 10.3, of the last five years. Volatility began to trend back up in August and September, but still remains below its long-term average. The labor market continued to recover as the fiscal year-end saw the U.S. unemployment rate fall to 5.9%—a level not seen since July 2008. In addition, personal income levels have expanded and savings rates have dropped slightly, indicating possible spending increases by consumers. Second-quarter GDP growth recovered from a disappointing first quarter and both manufacturing and nonmanufacturing activity indexes are moving higher. That said, there are still many factors that can affect the markets in the coming months: the outcome of the U.S. mid-term elections, the impact of the Federal Reserve’s winding down of its bond-purchase program at the end of October, speculation as to when interest rates will rise, and finally, political uncertainties across the globe. While it’s important to understand how overall portfolio performance is affected by the macro factors described above, it should be noted that our approach to investing focuses on specific stock fundamentals. Our process compares stocks within the same industry groups against one another in order to identify those with characteristics that we believe will outperform over the long run. To do this, we use a strict quantitative process that concentrates on a combination of valuation and other factors that are focused on fundamental growth. Using the results of our modeling, we then construct our portfolio, with the goal of maximizing expected return and minimizing exposure to risks that our research indicates do not improve returns, such as market-capitalization and other risks relative to our benchmark. 8 For the fiscal year, our valuation and growth models were strong contributors to our performance. Our management decisions and quality models did not perform as expected, and our sentiment model was neutral. Over the 12 months, our modeling was effective in producing positive stock selection results in seven of the ten sectors, with the strongest results in industrials and consumer discretionary. In industrials, Delta Air Lines, Southwest Airlines, and Lockheed Martin were the largest contributors to relative performance. In consumer discretionary, Jack in the Box, Macy’s, and Comcast drove our results. Unfortunately, we were not able to generate positive excess returns in all sectors. Our selections in health care and financials were disappointing; in health care, underweight positions in Forest Laboratories, Merck, and Covidien caused us to underperform, while in financials, underweight positions in Bank of America, Berkshire Hathaway, and Bank of New York Mellon did the same. Portfolio Managers: James P. Stetler, Principal James D. Troyer, CFA, Principal Michael R. Roach, CFA Vanguard Equity Investment Group October 16, 2014 9 U.S. Value Fund Fund Profile As of September 30, 2014 Portfolio Characteristics Russell DJ 3000 U.S. Total Value Market Fund Index FA Index Number of Stocks 199 1,997 3,768 Median Market Cap $32.6B $46.0B $51.1B Price/Earnings Ratio 15.4x 18.0x 20.5x Price/Book Ratio 1.9x 1.8x 2.6x Return on Equity 13.7% 13.3% 17.8% Earnings Growth Rate 14.9% 12.9% 15.2% Dividend Yield 2.2% 2.4% 1.9% Foreign Holdings 0.1% 0.0% 0.0% Turnover Rate 57% — — Ticker Symbol VUVLX — — Expense Ratio 1 0.30% — — 30-Day SEC Yield 1.90% — — Short-Term Reserves 0.3% — — Sector Diversification (% of equity exposure) DJ U.S. Russell Total 3000 Market Value FA Fund Index Index Consumer Discretionary 6.3% 6.6% 12.5% Consumer Staples 7.6 6.7 8.3 Energy 11.9 12.4 9.1 Financials 29.8 30.0 17.4 Health Care 13.4 12.9 13.5 Industrials 10.3 10.4 11.2 Information Technology 8.7 9.4 19.0 Materials 3.8 3.4 3.8 Telecommunication Services 2.4 2.2 2.2 Utilities 5.8 6.0 3.0 Volatility Measures Russell DJ 3000 U.S. Total Value Market Index FA Index R-Squared 0.98 0.95 Beta 1.02 1.01 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Exxon Mobil Corp. Integrated Oil & Gas 3.4% Johnson & Johnson Pharmaceuticals 2.8 Wells Fargo & Co. Diversified Banks 2.8 General Electric Co. Industrial Conglomerates 2.3 AT&T Inc. Integrated Telecommunication Services 2.2 Berkshire Hathaway Inc. Multi-Sector Holdings 1.8 JPMorgan Chase & Co. Diversified Banks 1.6 Procter & Gamble Co. Household Products 1.6 Chevron Corp. Integrated Oil & Gas 1.6 ConocoPhillips Oil & Gas Exploration & Production 1.4 Top Ten 21.5% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratio shown is from the prospectus dated January 28, 2014, and represents estimated costs for the current fiscal year. For the fiscal year ended September 30, 2014, the expense ratio was 0.29%. 10 U.S. Value Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: September 30, 2004, Through September 30, 2014 Initial Investment of $10,000 Average Annual Total Returns Periods Ended September 30, 2014 Final Value One Five Ten of a $10,000 Year Years Years Investment U.S. Value Fund * 19.89% 16.26% 7.23% $20,093 ••••• • Russell 3000 Value Index 17.66 15.08 7.79 21,179 – Multi-Cap Value Funds Average 15.00 13.63 6.96 19,590 Dow Jones U.S. Total Stock Market Float Adjusted Index 17.69 15.84 8.59 22,805 Multi-Cap Value Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend and capital gains information. 11 U.S. Value Fund Fiscal-Year Total Returns (%): September 30, 2004, Through September 30, 2014 12 U.S. Value Fund Financial Statements Statement of Net Assets As of September 30, 2014 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (99.4%) 1 Consumer Discretionary (6.2%) Walt Disney Co. 96,
